

103 SRES 167 IS: Supporting the goals and ideals of “Countering International Parental Child Abduction Month” and expressing the sense of the Senate that Congress should raise awareness of the harm caused by international parental child abduction. 
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 167IN THE SENATE OF THE UNITED STATESApril 21, 2021Mrs. Feinstein (for herself, Mr. Tillis, Mr. McConnell, Mr. Blumenthal, Mr. Booker, Mr. Crapo, Ms. Klobuchar, Mr. Markey, Mr. Rubio, and Mr. Cornyn) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONSupporting the goals and ideals of Countering International Parental Child Abduction Month and expressing the sense of the Senate that Congress should raise awareness of the harm caused by international parental child abduction. Whereas thousands of children in the United States have been abducted from the United States by parents, separating those children from their parents who remain in the United States;Whereas it is illegal under section 1204 of title 18, United States Code, to remove, or attempt to remove, a child from the United States or to retain a child (who has been in the United States) outside of the United States with the intent to obstruct the lawful exercise of parental rights;Whereas 10,836 children were reported abducted from the United States between 2009 and 2019;Whereas, during 2019, 1 or more cases of international parental child abduction involving children who are citizens of the United States were identified in 102 countries around the world;Whereas the United States is a party to the Convention on the Civil Aspects of International Child Abduction, done at The Hague, October 25, 1980 (TIAS 11670) (referred to in this preamble as the Hague Convention on Abduction), which—(1)supports the prompt return of wrongly removed or retained children; and(2)calls for all participating parties to respect parental custody rights;Whereas the majority of children who were abducted from the United States have yet to be reunited with their custodial parents;Whereas, between 2015 and 2019, Argentina, the Bahamas, Brazil, China, Colombia, Costa Rica, the Dominican Republic, Ecuador, Egypt, Guatemala, Honduras, India, Japan, Jordan, Lebanon, Morocco, Nicaragua, Peru, Romania, Tunisia, and the United Arab Emirates were identified under the Sean and David Goldman International Child Abduction Prevention and Return Act of 2014 (22 U.S.C. 9101 et seq.) as engaging in a pattern of noncompliance (as defined in section 3 of such Act (22 U.S.C. 9101));Whereas the Supreme Court of the United States has recognized that family abduction—(1)is a form of child abuse with potentially devastating consequences for a child, which may include negative impacts on the physical and mental well-being of the child; and(2)may cause a child to experience a loss of community and stability, leading to loneliness, anger, and fear of abandonment;Whereas, according to the 2010 Report on Compliance with the Hague Convention on the Civil Aspects of International Child Abduction by the Department of State, an abducted child is at risk of significant short- and long-term problems, including anxiety, eating problems, nightmares, mood swings, sleep disturbances, [and] aggressive behavior;Whereas international parental child abduction has devastating emotional consequences for the child and for the parent from whom the child is separated;Whereas the United States has a history of promoting child welfare through institutions including—(1)in the Department of Health and Human Services, the Children’s Bureau of the Administration for Children and Families; and(2)in the Department of State, the Office of Children’s Issues of the Bureau of Consular Affairs;Whereas the Coalition to End International Parental Child Abduction, through dedicated advocacy and regular testimony, has highlighted the importance of this issue to Congress and called on successive administrations to take concerted action to stop international parental child abduction and repatriate kidnapped United States children;Whereas Congress has signaled a commitment to ending international parental child abduction by enacting—(1)the International Child Abduction Remedies Act (22 U.S.C. 9001 et seq.);(2)the International Parental Kidnapping Crime Act of 1993 (Public Law 103–173), which enacted section 1204 of title 18, United States Code; and(3)the Sean and David Goldman International Child Abduction Prevention and Return Act of 2014 (22 U.S.C. 9101 et seq.);Whereas the Senate adopted Senate Resolution 543, 112th Congress, agreed to on December 4, 2012, condemning the international abduction of children;Whereas the Senate adopted Senate Resolution 431, 115th Congress, agreed to on April 19, 2018, to raise awareness of, and opposition to, international parental child abduction;Whereas the Senate adopted Senate Resolution 23, 116th Congress, agreed to on April 11, 2019, to raise awareness of the harm caused by international parental child abduction;Whereas Congress calls upon the Department of State to fully utilize the tools available under the Sean and David Goldman International Child Abduction Prevention and Return Act of 2014 (22 U.S.C. 9101 et seq.) to negotiate, and make publicly available, bilateral agreements or memorandums of understanding—(1)with countries not party to the Hague Convention on Abduction to resolve abduction and access cases; and(2)regarding open abduction and access cases predating the Hague Convention on Abduction with countries that have thereafter become a party to the Hague Convention on Abduction;Whereas all 50 States and the District of Columbia have enacted laws criminalizing parental kidnapping;Whereas, in 2019, the Prevention Branch of the Office of Children’s Issues of the Department of State—(1)fielded more than 5,400 inquiries from the general public relating to preventing a child from being removed from the United States; and(2)enrolled more than 4,500 children in the Children’s Passport Issuance Alert Program, which—(A)is one of the most important tools of the Department of State for preventing international parental child abduction; and(B)allows the Office of Children’s Issues to contact the enrolling parent or legal guardian to verify whether the parental consent requirement has been met when a passport application has been submitted for an enrolled child;Whereas the Department of State cannot track the ultimate destination of a child through the use of the passport issued by the Department of State if the child is transported to a third country after departing from the United States;Whereas a child who is a citizen of the United States may have another nationality and may travel using a passport issued by another country, which—(1)increases the difficulty of determining the whereabouts of the child; and(2)makes efforts to prevent abduction more critical;Whereas, during 2019, 220 children were returned to the United States, and an additional 118 cases were resolved in other ways; andWhereas, in 2019, the Department of Homeland Security, in coordination with the Prevention Branch of the Office of Children’s Issues of the Department of State, enrolled 363 children in the Prevent Abduction Program, which is aimed at preventing international parental child abduction through coordination with the U.S. Customs and Border Patrol officers at the airport, seaport, or land border ports of entry (POE) on intercepting the child before departure: Now, therefore, be it That the Senate—(1)recognizes and observes Countering International Parental Child Abduction Month during the period beginning on April 1, 2021, and ending on April 30, 2021, to raise awareness of, and opposition to, international parental child abduction; and(2)urges the United States to continue playing a leadership role in raising awareness about the devastating impacts of international parental child abduction by educating the public about the negative emotional, psychological, and physical consequences to children and parents victimized by international parental child abduction. 